Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered November 29, 1988, convicting him of criminal sale *694of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered, that the judgment is affirmed.
The defendant’s argument concerning the propriety of certain remarks made during the course of the prosecutor’s summation are in large part unpreserved for appellate review (see, CPL 470.05 [2]; People v Gibbs, 59 NY2d 930, 932; People v Medina, 53 NY2d 951; People v Anderson, 161 AD2d 719; People v Etheridge, 160 AD2d 1020; People v Liverpool, 160 AD2d 894). These claims are not worthy of review in the exercise of our interest of justice jurisdiction. The few instances of alleged prosecutorial misconduct which were preserved for appellate review as a matter of law, considered in light of the overwhelming evidence of guilt, were clearly harmless (see generally, People v Galloway, 54 NY2d 396; People v Crimmins, 36 NY2d 230). Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.